Citation Nr: 1705645	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 1960 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  A transcript is of record.  At the time of     his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for tinnitus that he asserts began in service and has continued since, although intermittently.  Specifically, he reports   he was exposed to noise in the form of weapons at the shooting range during training; as a result of chipping paint off the sides of the ships on which he was stationed, as well as bulkheads and anything else with grey paint, with a chisel;    and because his bunk on board the ship was right next to the engine room.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303 (b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance    of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board concedes the Veteran's in-service acoustic trauma, based   on his consistent statements regarding exposure to various forms of noise during service.  The Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to service. 

The Board acknowledges that a VA examiner provided a negative opinion on this issue in August 2010, determining that the Veteran's tinnitus was related to his hearing loss, which is not service-connected, rather than service.  The Veteran, however, has provided a positive opinion in support of his claim from an audiologist at Hearing Northwest, who determined that based on the Veteran's reported in-service noise-related history, it was more likely than not that the Veteran's tinnitus was related to service.  The rationale in support of the positive opinion was based on the Veteran's report that his tinnitus had onset during service.  See letters dated May 2014 and December 2016.  Accordingly, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2016).


ORDER

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


